Sedgwick, J.,
(concurring). I am obliged reluctantly to differ with the learned judge in charging the jury, that the law presumed that a man' was insane who killed himself.
First.—I do not think the law has made any presumption ■on that specific subject. The only presumption it has made, on the general subject, is that every man is sane, until the contrary is shown.
Second.—A judge, as such, cannot determine, nor has he. the means to determine, whether an individual case of suicide is the result of insanity, especially when the cause of the insanity is to be confined to suicide. Therefore he cannot make a presumption on the subject, which is a generalization more or less perfect from individual cases.
I think the judgment should be reversed.